Citation Nr: 1750404	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-08 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease.

2.  Entitlement to a disability rating in excess of 10 percent for right hip degenerative joint disease prior to June 14, 2016.

3.  Entitlement to a disability rating in excess of 30 percent for status post hip arthroplasty, previously rated as right hip degenerative joint disease, after August 1, 2017.

4.  Entitlement to a compensable disability rating for gastroesophageal reflux disease (GERD).

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a prostate disorder.

6.  Entitlement to service connection for a prostate disorder.

7.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an eye disorder.

8.  Entitlement to service connection for an eye disorder, originally claimed as eye irritation and diagnosed as a disability manifested by bilateral dry eyes and a left eye corneal scar.

9.  Entitlement to service connection for a right eyelid scar.
  
10.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing held at the local RO before the undersigned in June 2017; a copy of the transcript has been associated with the claims file.

With respect to the Veteran's claim for an increased rating for his right hip, the Board notes that he was provided with a 100 percent rating following his right total hip arthroplasty during the course of the appellate period from June 14, 2016, to July 31, 2017.  See September 2016 rating decision.  Then, beginning August 1, 2017, he was rated as 30 percent disabling.  Therefore, the Board will consider whether he is entitled to higher ratings for his hip both before June 14, 2016, and after August 1, 2017.

The Board also notes that the Veteran filed a notice of disagreement in October 2016 with a dependency determination.  As the Veterans Appeals Control and Locator System (VACOLS) reflects this as an active appeal and Veterans Benefits Management System (VBMS) notes from February 2017 reflect that the AOJ is still working on this appeal, the Board does not have jurisdiction over the matter.

The issues of entitlement to increased ratings for the left knee, right hip, GERD, and entitlement to service connection for a prostate disorder and right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 2003 rating decision, which became final, the Veteran's claim for eye irritation was denied.

2.  In a February 2008 rating decision, the Veteran's claim for an enlarged prostate was denied; although he submitted a notice of disagreement, he did not perfect his appeal by filing a substantive appeal following the issuance of a July 2008 statement of the case continuing the denial of service connection for a "chronic disability manifested by enlarged prostate," and the February 2008 rating decision became final.

3.  Evidence submitted since the last final October 2003 and February 2008 rating decisions is not cumulative or redundant and, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claims of entitlement to service connection for an eye disorder and a prostate disorder, respectively.

4.  The Veteran's current diagnoses of bilateral dry eyes, left eye corneal scar, and right eyelid scar became manifest during service.


CONCLUSIONS OF LAW

1.  Following the last final February 2008 rating decision, new and material evidence has been presented to reopen the claim of entitlement to service connection for a prostate disorder.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2017).

2.  Following the last final October 2003 rating decision, new and material evidence has been presented to reopen the claim of entitlement to service connection for an eye disorder.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for an eye disorder, originally claimed as eye irritation and diagnosed as a disability manifested by bilateral dry eyes and right eye corneal scar, have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

4.  The criteria for entitlement to service connection for a right eyelid scar have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the issue of whether new and material evidence has been submitted to reopen the claims for entitlement to service connection for a prostate disorder and an eye disorder.  Given the favorable nature of the Board's decision herein, which reopens both claims, as well as grants the underlying issue of service connection for an eye disorder, any error in notice or assistance is harmless.

II.  New and Material Evidence to Reopen Eye and Prostate Disorder Claims

In this case, the Veteran's claim for service connection for "eye irritation" was first denied in an October 2003 rating decision on the basis that "although there is a record of treatment in service for eye irritation, recurrent chalazion, from 1985 to 1998, no permanent residual or chronic disability subject to service connection is currently shown by the service medical records or demonstrated by VA predischarge examination."  The Veteran did not appeal the decision within one year, nor was any new and material evidence submitted within one year under 
38 C.F.R. § 3.156(b).  Accordingly, the October 2003 rating decision became final.

The Veteran's claim for a prostate disorder was denied in a February 2008 rating decision on the basis that "With no prostate complaints/symptoms during service and with current problem occurring 4 years after separation from active duty service connection for enlarged prostate must be denied because there is no objective evidence this condition occurred in or was caused by service."  Although the Veteran disagreed with this rating decision, he did not perfect his appeal by filing a substantive appeal following the issuance of a July 2008 statement of the case continuing the denial of service connection for a "chronic disability manifested by enlarged prostate."  Accordingly, the February 2008 rating decision became final.

After carefully reviewing the record, the Board finds that new and material evidence has indeed been submitted since the claims were last denied in October 2003 and February 2008, respectively.  Significantly, the Veteran has since submitted evidence of eye diagnoses and statements regarding a continuity of urinary symptoms associated with a prostate disorder since service.  The newly submitted evidence bears directly on the missing elements of service-connection that had not been established at the time of the last denials.  

When the Board considers this evidence, combined with VA's duty to assist and considering the other evidence of record, the evidence raises a reasonable possibility of substantiating the claims.  In fact, the RO decided to obtain VA examinations and opinions on the basis of the evidence submitted, and the RO, in its August 2010 rating decision conceded the adequacy of this evidence to reopen the claims.  The new evidence, therefore, is deemed both "new" and "material" and is sufficient to reopen his claims for entitlement to service connection for an eye disorder and a prostate disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Service Connection for an Eye Disorder (Merits) and Right Eyelid Scar

The Veteran has been diagnosed to have a disability manifested by bilateral dry eyes, left eye corneal scar, and right lower eyelid scars.  See March 2010 VA eye examination report; McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).

Additionally, it is evident that the Veteran was treated on many occasions for eye and eyelid complaints in service.  See, e.g., July 1995 service treatment report (reporting scars from cutting prior growths on his eyelids); September 1995 service treatment report of right eyelid surgery (chalazion incision and drainage procedure); November 2002 service treatment report (giving an impression of dry eyes, bilaterally); December 2002 service treatment report (noting corneal scarring of the left eye secondary to basketball game); February 2002 service treatment report (noting eye blurring and left eye scar); May 2002 service treatment record (again noting left eye scar and history of left eye corneal laceration); March 2003 separation examination report (noting a right eyelid hyperpigmented scar); March 2003 separation Report of Medical History (reporting numerous growths/cysts removed during eyelid surgeries).

In ascertaining whether there is a link between the in-service treatment and his current diagnoses, the Board finds it significant that the March 2010 VA examiner expressly determined that the diagnosis of right lower eyelid scar, status post chalazion surgery, "is caused by or related to chalazion during service," thereby providing a positive nexus opinion for this issue.  Likewise, the VA March 2010 VA examiner also provided a positive nexus opinion for bilateral dry eyes, concluding that it is as least as likely as not related to chalazion during service.  Being that the service treatment records reflect an impression of dry eyes in service and a right eyelid scar was noted upon separation from service, the Board finds no reason to discount these favorable opinions.  Although the March 2010 VA examiner determined that the current diagnosis of left eye corneal scarring "is not caused by nor related to chalazion during service," the Board notes that this opinion fails to address whether the left eye corneal scar is related to the left eye corneal scar noted on many occasions in service.  Here, as there is no evidence to suggest that the left corneal scar he has now is different or wholly distinct from the left corneal scar he demonstrated in service, and the Veteran has testified to continued problems since service, the evidence sufficiently demonstrates both a current disability and a nexus to service for this diagnosis, as well.

Given the diagnoses rendered during the appeal period and the favorable nexus evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for an eye disorder, claimed as eye irritation and currently diagnosed as bilateral dry eyes and left corneal scar, as well as a right eyelid scar.  As such, these service connection claims are granted.

ORDER

New and material evidence having been submitted, the claim for service connection for a prostate disorder is reopened, and the appeal is granted to this extent only.

New and material evidence having been submitted, the claim for service connection for an eye disorder is reopened.

Service connection for an eye disorder, originally claimed as eye irritation and currently diagnosed as a disability manifested by bilateral dry eyes and left corneal scar, is granted.

Service connection for a right eyelid scar is granted.


REMAND

I.  Issuance of a Supplemental Statement of the Case

The Veteran was last provided with a statement of the case in January 2013, more than four years ago.  Since that time, the RO obtained numerous VA treatment records that are not subject to a waiver of AOJ review, as well as private treatment records documenting his June 2016 right hip arthroplasty.  This information, which was received prior to certification of the appeal to the Board and is relevant to the multiple issues on appeal, necessitates remand for the issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 19.37(a), 19.31(b) (2017) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).  Thus, a remand is necessary to correct this due process deficiency.

II.  Outstanding VA and Private Treatment Records

The Veteran testified that he was recently seen at the Naval Hospital and at VA for a scope and evaluation of his GERD.  See September 2015 Hearing Transcript at p. 11.  He also testified that he went to Brooks Rehabilitation for a week for his right hip.  Id. at p. 17.  Because the Veteran has made the Board aware of the existence of additional outstanding records pertinent to the appeal, efforts to obtain them must be made on remand.  

Furthermore, inasmuch as it appears that the Veteran is regularly receiving VA treatment for his claimed disabilities, recent treatment records dated from June 2016 through the present should also be obtained on remand.

III.  New VA Examinations of the Left Knee, Right Hip, and GERD

Finally, the Board notes that the Veteran was last provided with VA examinations of GERD and the right hip in March 2010 and of the knee in December 2011.  However, the Veteran testified during his hearing to a worsening of symptoms since that time, and he was not provided with a comprehensive examination of his right hip following the arthroplasty performed in June 2016.  VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); c.f. Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination).  Because the evidence suggests that his disabilities have worsened in severity since the 2010 and 2011 VA examinations, new examinations should be conducted on remand.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Additionally, for the Veteran's right hip and left knee joints, it is important that he be "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint" as required by 38 C.F.R. § 4.59.  See Correia v. McDonald, 
28 Vet. App. 158 (2016).

IV.  Adequate Opinion for Prostate Disorder

Finally, an addendum opinion is needed to ascertain the nature and etiology of the Veteran's claimed prostate disorder with associated urinary symptoms because the existing August 2010 VA opinion is deemed inadequate.  The August 2010 VA opinion recognized only the Veteran's complains for symptoms in 1984 and 1999 (referencing a March 1984 complaint of burning upon urination and drip for two weeks, and a December 1999 complaint of frequency of urination and yellowish penile drainage for one week) and concluded that he "was seen for acute and temporary urinary symptoms in 1984 and 1999 [with] no objective evidence of a continuation of these symptoms or recurrent treatment for urinary/prostate condition while in service."  Unfortunately, it appears the examiner overlooked other pertinent findings in service, including an August 1999 treatment report in which the Veteran reported several urinary complaints.  Specifically, the Veteran filled out a form/patient report in conjunction with his treatment in which he indicated that he experienced incomplete emptying, urinary frequency, and urinary intermittency once each within the past month, as well as nocturia two times within the past month.  As the Veteran alleges that these symptoms may be early manifestations of his claimed disorder, an addendum opinion is necessary to address the pertinent records.
    
Accordingly, the case is REMANDED for the following actions:

1.   Obtain and associate with the claims file recent VA treatment records from the Gainesville, Florida, VA Medical Center and Jacksonville, Florida, VA Outpatient Clinic dated from June 2016 through the present, to include copies of his reported 2017 scope and evaluation for GERD.  

2.  With any needed assistance from the Veteran, obtain documents from Brooks Rehabilitation and NAMI, Pensacola, as related to treatment of the Veteran.  

3.  Arrange to have the Veteran scheduled for a new VA examination of the left knee and right hip.  The claims file, i.e. any relevant records contained in VBMS, should be provided to and reviewed by the examiner.  After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should fully describe any and all functional deficits associated with the service-connected left knee and right hip disabilities.

(a)  The examiner should record the range of motion observed on clinical evaluation, in terms of degrees.  In so doing, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, if possible, with the range of the opposite undamaged joint.  Alternatively, the examiner must provide an explanation as to why it is not possible to do so;

(b) If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins;

(c) Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically) if feasible.

4.  Arrange to have the Veteran scheduled for a new VA examination to evaluate the current level of severity of his GERD.

5.  Obtain an addendum opinion regarding the nature and etiology of the Veteran's claimed prostate disorder and any associated urinary symptoms.  The relevant records in the electronic claims file should be made available for review by the VA examiner.  The Board defers to the examiner regarding whether an in-person examination of the Veteran is required to render the requested opinion:

Is it at least as likely as not (i.e., 50 percent probability or greater) that any current prostate disorder is related to service, to include the in-service complaints of incomplete emptying, urinary frequency, urinary intermittency, and nocturia?  Please discuss the patient report that appears to  accompany the August 1999 service treatment record. 

6.  Thereafter, readjudicate the issues on appeal, considering all of the evidence added to the record since the January 2013 statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action 




must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


